MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),                                    Apr 10 2017, 10:05 am
this Memorandum Decision shall not be                                          CLERK
regarded as precedent or cited before any                                  Indiana Supreme Court
                                                                              Court of Appeals
court except for the purpose of establishing                                    and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Andres Lara-Sangines                                     Curtis T. Hill, Jr.
Correctional Industrial Facility                         Attorney General of Indiana
Pendleton, Indiana
                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Andres Lara-Sangines,                                    April 10, 2017
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         55A05-1612-CR-2935
        v.                                               Appeal from the Morgan Superior
                                                         Court
State of Indiana,                                        The Honorable Christopher L.
Appellee-Respondent                                      Burnham, Judge
                                                         Trial Court Cause No.
                                                         55D02-1005-FA-126



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 55A05-1612-CR-2935 | April 10, 2017              Page 1 of 3
[1]   On November 18, 2010, Andres Lara-Sangines was convicted of class A felony

      dealing in cocaine and was sentenced to twenty-years’ imprisonment. In

      November 2016, Lara-Sangines filed a pro se motion for sentence modification,

      which the trial court denied. He now appeals that denial. We affirm.


[2]   We review a trial court’s decision regarding modification of a sentence for an

      abuse of discretion. Gardiner v. State, 928 N.E.2d 194, 196 (Ind. 2010). An

      abuse of discretion occurs when the trial court’s decision is clearly against the

      logic and effect of the facts and circumstances before the court or when the

      court misinterprets the law. Heaton v. State, 984 N.E.2d 614, 616 (Ind. 2013).


[3]   Here, Lara-Sangines filed his motion for sentence modification requesting

      consideration for “Home Detention, Work Release, or Daily Reporting[.]”

      Appellant’s App. Vol. 2 at 9. The trial court entered its order denying the

      motion. Lara-Sangines asserts that the trial court erred “when it denied [his]

      motion solely on the lack of Prosecutorial approval.” Appellant’s Br. at 6. 1

      However, as noted by the State, nowhere in the trial court’s order does the trial

      court indicate that it denied the motion based upon the alleged lack of

      prosecutorial approval or consent to a modification of placement. Rather, after




      1
        Lara-Sangines references Indiana Code Section 35-38-1-17 which addresses sentence modification. Prior to
      July 1, 2014, the statute provided that a trial court lost jurisdiction to modify a defendant’s sentence after 365
      days unless the prosecuting attorney consented to the modification. The statute was revised to eliminate the
      necessity of prosecutorial consent, and our legislature has expressly provided for retroactivity by stating that
      the statute applies to a person who “(1) commits an offense; or is sentenced; before July 1, 2014.” Ind. Code
      § 35-38-1-17(a).

      Court of Appeals of Indiana | Memorandum Decision 55A05-1612-CR-2935 | April 10, 2017                  Page 2 of 3
      reviewing the request, the trial court denied the motion on the merits. Lara-

      Sangines has demonstrated no abuse of discretion.


[4]   Affirmed.


      Baker, J., and Barnes, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 55A05-1612-CR-2935 | April 10, 2017   Page 3 of 3